     Case 5:19-cv-00159 Document 10 Filed 09/30/20 Page 1 of 10 PageID #: 104




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                            AT BECKLEY

MICHAEL DEANDRE WILLIAMS,

                               Plaintiff,

v.                                                            CIVIL ACTION NO. 5:19-cv-00159

DR. RASHED (FNU), TOM BALLARD, II (CID),
MICHAEL FRANCIS,
Superintendent, BRITTANY FOSTER,
Medical Administrator of Southern Regional Jail,
and NURSE PRACTITIONER ZACK (LNU)

                               Defendants.


                          MEMORANDUM OPINION AND ORDER

               Pending are Plaintiff Michael Deandre Williams’ Application to Proceed Without

Prepayment of Fees and Costs [Doc. 1], filed March 7, 2019, and Amended Complaint [Doc. 5],

filed April 5, 2019.


                                                 I.


               This action was previously referred to the Honorable Omar J. Aboulhosn, United

States Magistrate Judge, for submission of proposed findings and a recommendation (“PF&R”).

Mr. Williams instituted this action on March 7, 2019, on behalf of himself and other inmates,

seeking relief for alleged violations of their constitutional rights pursuant to 42 U.S.C. § 1983. On

March 11, 2019, Magistrate Judge Aboulhosn entered an order notifying Mr. Williams that if he

wished to proceed with his claim, he must first amend his complaint to eliminate the other plaintiffs

given that attempting to prosecute a claim on their behalves would constitute the unauthorized
     Case 5:19-cv-00159 Document 10 Filed 09/30/20 Page 2 of 10 PageID #: 105




practice of law. On April 5, 2019, Mr. Williams amended his complaint. Magistrate Judge

Aboulhosn filed his PF&R on June 11, 2019, recommending that the Court deny Mr. Williams’

Application to Proceed Without Prepayment of Fees and Costs, dismiss his Complaint and

Amended Complaint, and remove this matter from the docket. [Doc. 6]. Mr. Williams timely

objected to the PF&R on June 24, 2019. [Doc. 7].


                                                  II.


                The Court is required “to make a de novo determination of those portions of the

report or specified findings or recommendations to which objection is made.” 28 U.S.C. §

636(b)(1). The Court need not, however, conduct de novo review when a party “makes general

and conclusory objections that do not direct the Court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

Two of Mr. Williams’ objections are entitled to de novo review; the remainder are conclusory and

fail to direct the Court to a specific error. 1


A.      Exhaustion Objection


                Mr. Williams first objects to the Magistrate Judge’s that he failed to exhaust his

administrative remedies. As explained by the Magistrate Judge, while the failure to exhaust is an

affirmative defense that must be raised by a defendant, “[a] court may sua sponte dismiss a


        1
         Mr. Williams also seeks appointed counsel, stating “[p]lease help me with pro-bono
lawyer to help me understand whats [sic] right and wrong.” [Doc. 7 at 4]. The Court notes,
however, that “[t]here is no general constitutional right to appointed counsel in post-conviction
proceedings.” United States v. May, No. 5:08-CR-331-1FL, 2020 WL 2497706 (E.D.N.C. May
14, 2020) (citing Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); United States v. Williamson,
706 F.3d 405, 416 (4th Cir. 2013)). Nor does it appear that counsel is necessary in order to properly
present or prosecute the instant request. Accordingly, the Court denies Mr. Williams’ request for
appointed counsel.
                                                  1
    Case 5:19-cv-00159 Document 10 Filed 09/30/20 Page 3 of 10 PageID #: 106




complaint when the alleged facts in the complaint, taken as true, prove that the inmate failed to

exhaust his administrative remedies.” Custis v. Davis, 851 F.3d. 358, 361 (4th Cir. 2017).

               Using this standard, the Magistrate Judge concluded that Mr. Williams

acknowledged in his amended complaint that he did not fully exhaust his administrative remedies.

Mr. Williams stated in the amended complaint that he utilized the prisoner grievance procedure by

writing to “staff and super” and submitting grievances on “the electronic keoch [sic],” but no action

was taken. [Doc. 5 at 3]. The Magistrate Judge explained that the West Virginia Regional Jail and

Correctional Facility Authority (“WVRJCFA”) grievance procedure permits an inmate to proceed

to the next level of the administrative remedy process if the inmate submits a grievance but does

not receive a timely response. The Magistrate Judge consequently concluded that, to the extent

Mr. Williams was claiming that he did not receive a timely response after his grievances were

filed, it was “clear from the face of [his] amended complaint that he failed to consider any absence

of a timely response as a denial and proceed to the next level” of the administrative remedy process.

[Doc. 6 at 9]. The Magistrate Judge thus observed that it was “improper for [Mr. Williams] to

forego the administrative remedy process based on the lack of a timely response to his initial

grievances because the administrative remedy process allows an inmate to proceed to the next level

under such circumstances.” [Id.]. Accordingly, inasmuch as Mr. Williams did not indicate or allege

that the administrative remedy process was unavailable to him, the Magistrate Judge recommended

that the amended complaint be dismissed due to his failure to exhaust his administrative remedies.

[Id.].




                                                 2
   Case 5:19-cv-00159 Document 10 Filed 09/30/20 Page 4 of 10 PageID #: 107




                In his objections, however, Mr. Williams appears to allege that the administrative

remedy process was unavailable to him once he was moved to medical. 2 Specifically, Mr. Williams

contends that he was deliberately moved to medical “so [he] couldn’t use the in house

administrative remedy process” inasmuch as “there is no keyoch [sic] or handbooks given” in

medical. 3 [Doc. 7 at 3]. In support of this contention, Mr. Williams cites to Mitchell v. Horn, 318

F.3d 523 (3d Cir. 2003) and Miller v. Norris, 247 F.3d 736 (8th Cir. 2001).

                In Mitchell, the court held that the inmate lacked available administrative remedies

for exhaustion purposes when the correctional officers withheld necessary grievance forms.

Mitchell, 318 F.3d at 529. Similarly, in Miller, the court concluded that the inmate’s allegations

that correctional officials failed to respond to his written requests for grievance forms were

sufficient to raise an inference that he had exhausted his available administrative remedies. Miller,

247 F.3d at 740.

                An inmate “must exhaust available remedies, but need not exhaust unavailable

ones.” Ross v. Blake, 136 S. Ct. 1850, 1858 (2016). Mr. Williams’ allegation that he was

deliberately moved to medical so he could not use the in-house administrative remedy process

raises “an inference that he was prevented from utilizing the prison’s administrative remedies.”




        2
        Although asserted in Mr. Williams’ objections, this allegation was not alleged in his
amended complaint.
        3
         While Mr. Williams makes this assertion, his objections confusingly state that “his paper
grievances were replied to as being filled [sic] article 13 (trashcan).” Thus, it is somewhat unclear
whether Mr. Williams was still able to file paper grievances while in medical, or if he is contending
that such grievances were filed prior to his move to medical, at which point he lacked access to
the administrative remedy process. Nevertheless, inasmuch as “pro se filings are to be liberally
construed,” the Court interprets Mr. Williams’ objections as asserting the latter. Skillings v. Knott, 251
F.Supp.3d 998, 1001 (E.D. Va. 2017) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007); De'lonta v.
Johnson, 708 F.3d 520, 524 (4th Cir. 2013))
                                                    3
     Case 5:19-cv-00159 Document 10 Filed 09/30/20 Page 5 of 10 PageID #: 108




Miller, 247 F.3d at 739. This allegation, in turn, raises an inference that Mr. Williams “had

exhausted his ‘available’ remedies” when he filed his initial grievance. Id.

               Having considered the inference raised by his objections, and noting Mr. Williams’

amended complaint may not have qualified for the “rare, exceptional instance where administrative

exhaustion” is facially apparent, the Court SUSTAINS Mr. Williams’ objection and DECLINES

TO ADOPT the recommendation that the amended complaint be dismissed on this basis. Curtis,

851 F.3d at 362.

               The Court will next address Mr. Williams’ objections to the Magistrate Judge’s

substantive findings.


B.      Eighth Amendment Objection


               Mr. Williams next objects to the Magistrate Judge’s conclusion that he failed to

state a claim for which relief may be granted under the Eighth Amendment. In support of his

objection, Mr. Williams appears to assert that his Eighth Amendment rights were violated

inasmuch as “Mr. Francis has allowed SRJ to operate at the capacity of 710 inmates and 6 jailers[,]

putting [his] life in danger.” [Doc. 7 at 3]. He also reasserts that Ms. Foster, “medical admin,” put

his life in danger by housing him “with enfectious [sic] inmates x2,” even though Mr. Francis

“warned medical to keep him quarantined from other inmates.” [Id.].

               Under the Eighth Amendment, the infliction of “cruel and unusual punishments” is

prohibited. U.S. Const. amend. VIII. The Eighth Amendment protects against “more than

physically barbarous punishments.” Estelle v. Gamble, 429 U.S. 97, 102 (1976). Indeed, “[i]t also

encompasses ‘the treatment a prisoner receives in prison and the conditions under which he is

confined.’” Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016) (quoting Helling v. McKinney,



                                                 4
   Case 5:19-cv-00159 Document 10 Filed 09/30/20 Page 6 of 10 PageID #: 109




509 U.S. 25, 31 (1993)). “In particular, the Eighth Amendment imposes a duty on prison officials

to ‘provide humane conditions of confinement ... [and] ensure that inmates receive adequate food,

clothing, shelter, and medical care.’” Id. (quoting Farmer v. Brennan, 511 U.S. 825, 832 (1994)).

As such, when a prison official acts with “deliberate indifference to [the] serious medical needs of

prisoners, [this] constitutes the unnecessary and wanton infliction of pain proscribed by the Eighth

Amendment.” Estelle, 429 U.S. at 104. “Prisoners alleging that they have been subjected to

unconstitutional conditions of confinement must satisfy the Supreme Court’s two-pronged test set

forth in Farmer v. Brennan, 511 U.S. 825 (1994).” Scinto, 841 F.3d at 225.

                The first prong of the test is objective and requires that the deprivation alleged by

the plaintiff be “objectively, ‘sufficiently serious.’” Farmer, 511 U.S. at 835 (quoting Wilson v.

Seiter, 501 U.S. 294, 298 (1991)). “To be ‘sufficiently serious,’ the deprivation must be “extreme”

— meaning that it poses “a serious or significant physical or emotional injury resulting from the

challenged conditions,” or “a substantial risk of such serious harm resulting from . . . exposure to

the challenged conditions.” Scinto, 841 F.3d at 225 (quoting De'Lonta v. Angelone, 330 F.3d 630,

634 (4th Cir. 2003) (internal quotation marks and citation omitted)). Thus, “[t]he plaintiff need not

always adduce evidence that he suffered an extreme physical injury – evidence which tends to

establish a ‘substantial risk’ of one may suffice.” Brown v. Dep't of Pub. Safety & Corr. Servs.,

383 F. Supp. 3d 519, 545 (D. Md. 2019). “In medical needs cases . . . the Farmer test requires

plaintiffs to demonstrate officials' deliberate indifference to a ‘serious’ medical need that has either

‘been diagnosed by a physician as mandating treatment or . . . is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention.’” Scinto, 841 F.3d at 225 (quoting

Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)).




                                                   5
   Case 5:19-cv-00159 Document 10 Filed 09/30/20 Page 7 of 10 PageID #: 110




               The second prong of the test is subjective and requires the plaintiff to demonstrate

that prison officials acted with a “sufficiently culpable state of mind.” Farmer, 511 U.S. at 834

(quoting Wilson, 501 U.S. at 297). “In conditions of confinement cases, the requisite state of mind

is deliberate indifference.” Scinto, 841 F.3d at 225 (citing Farmer, 511 U.S. at 834). “A prison

official demonstrates deliberate indifference if he ‘knows of and disregards an excessive risk to

inmate health or safety.’” Brown v. N. Carolina Dep't of Corr., 612 F.3d 720, 723 (4th Cir. 2010)

(quoting Odom v. S.C. Dept. of Corr., 349 F.3d 765, 770 (4th Cir. 2003)). “Put differently, the

plaintiff must show that the official was ‘aware of facts from which the inference could be drawn

that a substantial risk of serious harm exist[ed], and ... dr[ew] th[at] inference.’” Scinto, 841 F.3d

at 225 (quoting Farmer, 511 U.S. at 837). “In deliberate indifference to medical needs cases,

Farmer’s subjective prong requires proof of the official’s ‘actual subjective knowledge of both the

inmate’s serious medical condition and the excessive risk posed by [the official’s] action or

inaction.’” Id. at 226 (quoting Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014) (citing

Farmer, 511 U.S. at 837–39)).

               As to Mr. Williams’ assertion that his Eighth Amendment rights were violated

inasmuch as “Mr. Francis has allowed SRJ to operate at the capacity at 710 inmates and 6 jailers[,]

putting [his] life in danger,” the assertion fails to establish an Eighth Amendment violation.

Frankly, Mr. Williams omits this allegation from his amended complaint. Had he pled it, however,

he fails to allege that he suffered any significant physical or emotional injury or a substantial risk

of harm as a result. Moreover, he fails to allege that any prison official acted with deliberate

indifference towards his health or safety as a result of the alleged condition. Accordingly, this

assertion fails to state a claim for which relief may be granted under the Eighth Amendment.




                                                  6
     Case 5:19-cv-00159 Document 10 Filed 09/30/20 Page 8 of 10 PageID #: 111




               Mr. Williams has alleged in his amended complaint, however, that while segregated

to his cell “as [a] chronic and terminally ill inmate with a low immune system,” Ms. Foster, “would

bring only infectious inmates to be house [sic] in [his] cell against Mike Francis’ orders.” [Doc. 5

at 5]. Similarly, in his objections, he reasserts that Ms. Foster, a “medical admin,” housed him with

“enfectious [sic] inmates x2,” even though Mr. Francis “warned medical to keep him quarantined

from other inmates,” thus placing his life in danger. [Doc. 7 at 3].

                Treating Mr. Williams’ allegations as true, the Court concludes that he has alleged

facts sufficient to state an Eighth Amendment claim. Indeed, although Mr. Williams has not

alleged a physical or emotional injury, one could infer that placing infectious inmates in a cell with

a chronic and terminally ill inmate with a low immune system could result in a “substantial risk”

of harm or injury. Moreover, Mr. Williams appears to allege that Ms. Foster placed infectious

inmates with him in his cell despite being aware of both his medical condition and orders from

Mr. Francis that he be quarantined from other inmates. Accordingly, the Court concludes that Mr.

Williams has alleged facts sufficient to satisfy both the objective and subjective tests set forth in

Farmer v. Brennan, 511 U.S. 825 (1994). Thus, the Court SUSTAINS Mr. Williams’ objection

and DECLINES TO ADOPT the Magistrate Judge’s recommendation to the extent stated.


C.      Alleged Battery Claim


               Mr. Williams alleges a common-law battery claim against Defendant Dr. Rashed.

In view of the complete dismissal recommended by the Magistrate Judge in the PF&R, it was

additionally recommended that the Court decline to exercise supplemental jurisdiction over the

battery claim. [Doc. 6 at 20].




                                                  7
   Case 5:19-cv-00159 Document 10 Filed 09/30/20 Page 9 of 10 PageID #: 112




                  Given the Court’s conclusion that Mr. Williams has properly alleged an Eighth

Amendment claim against Defendant Foster, the Court may exercise supplemental jurisdiction

over the battery claim so long as it is “so related” to the Eighth Amendment claim that it forms

“part of the same case or controversy.” 28 U.S.C. § 1367(a). “Whether federal law claims and state

law claims form part of the same case or controversy ‘is determined by whether they derive from

a common nucleus of operative fact and are such that [a plaintiff] would ordinarily be expected to

try them all in one judicial proceeding.’” Bennett v. Fastenal Co., 184 F.Supp.3d 304, 308 (W.D.

Va. 2016) (quoting Hinson v. Norwest Fin. S.C., Inc., 239 F.3d 611, 615 (4th Cir.2001)). “Most

federal courts require only a ‘loose factual connection between the claims’ to satisfy the

requirement that the claims arise from a common nucleus of operative fact.” Id. (quoting Nicol v.

Imagematrix, Inc., 767 F.Supp. 744, 748 (E.D.Va.1991) (quoting 13B Wright & Miller, Federal

Practice & Procedure, § 3567.1, at 117 (1984)); see also White v. Cty. of Newberry, S.C., 985 F.2d

168, 172 (4th Cir. 1993) (explaining that supplemental claims “need only revolve around a central

fact pattern”).

                  Mr. Williams alleges that Dr. Rashed battered him during a medical examination

for a rash when Dr. Rashed “grabbed [his] wrist and flung it away from [his] body crashing it into

an otoscope machine.” [Doc. 5 at 9]. This claim, however, does not form part of the same case or

controversy as Mr. Williams’ alleged Eighth Amendment claim against Defendant Foster. Indeed,

the alleged battery and Eighth Amendment claims do not “derive from a common nucleus of

operative fact.” Hinson, 239 F.3d at 615. Accordingly, the Court declines to exercise supplemental

jurisdiction over the battery claim against Dr. Rashed on this basis and thus DISMISSES the

claim.




                                                 8
  Case 5:19-cv-00159 Document 10 Filed 09/30/20 Page 10 of 10 PageID #: 113




                                              III.


              For the foregoing reasons, the Court refers anew to the Magistrate Judge the Eighth

Amendment claim against Defendant Foster and ADOPTS the residue of the PF&R. [Doc. 6].

              The Court directs the Clerk to transmit a copy of this Memorandum Opinion and

Order to any counsel of record and any unrepresented party.



                                                           ENTERED: September 30, 2020




                                               9
